JUSTICE JONES, dissenting: I respectfully dissent. The alleged injury to plaintiff admittedly occurred upon the upper reaches of the Mississippi River between the States of Minnesota and Wisconsin. Plaintiff is a resident of Missouri. The affidavit of defendant’s representative negates any suggestion that the defendant conducts its usual and ordinary business in Madison County. Its contacts there are only occasional and incidental. Plaintiff does not suggest otherwise. The pleadings and affidavits bring this case within the control of Stambaugh v. International Harvester Co. (1984) , 102 Ill. 2d 250, 464 N.E.2d 1011, but the majority declines to follow it. The affidavit of the plaintiff is a bald conclusion, fully as bad, if not worse, than that of defendant’s representative. It alleges that plaintiff was exposed to benzene gas while working on the upper Mississippi River and that the exposure was continuous until he reached Madison County. In order to believe this, we are required to assume that defendant knew of the leaking gas from the time of his first exposure to it and thereafter deliberately, or at least knowingly, continued to ingest it all the way from the upper Mississippi River to Madison County, despite the noxious properties of benzene gas. Plaintiff’s assertion in his affidavit is incredulous and unworthy of belief. It serves to emphasize the conclusive nature of his assertions and to call for a more specific statement. I would hold venue in Madison County improper. In addition to the determination of the majority regarding venue, I also disagree with its disposition of the forum non conveniens issue, for that result is plainly out of step with the pronouncements of our supreme court in Satkowiak v. The Chesapeake & Ohio Ry. Co. (1985) , 106 Ill. 2d 224, 478 N.E.2d 370, Foster v. Chicago & North Western Transportation Co. (1984), 102 Ill. 2d 378, 466 N.E.2d 198, Moore v. Chicago & North Western Transportation Co. (1983), 99 Ill. 2d 73, 457 N.E.2d 417, Wieser v. Missouri Pacific R.R. Co. (1983), 86 Ill. 2d Ill, 427 N.E.2d Ill, Espinosa v. Norfolk & Western Ry. Co. (1981), 86 Ill. 2d Ill, 427 N.E.2d Ill. The sole factor that seemingly guides the majority to its conclusion on the forum non conveniens issue is the fact that the chosen forum of Madison County is close to plaintiff’s residence in St. Charles, Missouri. No consideration is given to the fact that plaintiff’s doctors are not subject to subpoena by the Madison County Circuit Court. Moreover, the residence or availability of other witnesses in the case is simply not discussed. It may be safely assumed that if they were residents of Illinois and subject to the subpoena power of Illinois courts, such fact would have been set forth in plaintiff’s affidavit. Another matter of prime consideration that the majority alludes to, but does not discuss in any length, is congestion in the Madison County Circuit Court and the burden placed upon Illinois taxpayers and courts in processing cases where both the situs of the injury and the parties to the litigation are nonresidents of Illinois. The majority takes judicial notice that docket congestion in the circuit court of Madison County is a problem. That the condition prevails cannot be denied, for recent interim statistics issued by the Administrative Office of Illinois Courts show Madison County to have the longest elapsed time for disposition of law jury cases of any county in the State. Under that circumstance, it is unnecessary to consider congestion in courts in any other forum. In the Satkowiak case the supreme court commented that “a jury trial is an expense to the public and *** Illinois taxpayers should not be obligated to pay for litigation which is unrelated to Illinois any more than Illinois citizens should be burdened by sitting on juries in these cases.” {Satkowiak v. The Chesapeake & Ohio Ry. Co. (1985), 106 111. 2d 224, 232, 478 N.E.2d 370, 373.) Similar concerns have been expressed by the supreme court in Moore, Wieser and Espinosa. I would reverse the order of the trial court that denied the defendant’s forum non conveniens motion.